United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF INVESTIGATION, Quantico, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1748
Issued: February 16, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On July 25, 2006 appellant filed a timely appeal from the July 10, 2006 merit decision of
the Office of Workers’ Compensation Programs finding that he received an overpayment in the
amount of $22,075.75, for which he was at fault. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction to review this decision.
ISSUES
The issues are: (1) whether an overpayment of $22,075.75 was created during the period
November 3, 2004 through May 14, 2005; and (2) whether the Office properly determined that
appellant was at fault in creating the overpayment, thereby precluding waiver.
FACTUAL HISTORY
On March 10, 2003 appellant, then a 29-year-old special agent, filed a traumatic injury
claim alleging that on February 28, 2003 he sustained an injury to his lower back while engaged
in exercise drills at the gym of the employing establishment and was thrown by a coworker. On
June 29, 2003 the Office accepted appellant’s claim for lumbar strain and appropriate benefits

were paid. Appellant’s compensation benefits were calculated as $840.53 per week. By letter
dated January 31, 2006, the Office also accepted lumbosacral spondylosis.
By letter dated March 14, 2006, the employing establishment informed the Office that
appellant had obtained other employment. Appellant’s private sector employment had wages
exceeding the position he held at the employing establishment.1 By letter dated March 20, 2006,
he indicated that he was currently working as a manger in infrastructure support at a salary of
$90,000.00 per year. When appellant started with this company in November 2004 he was
earning $80,000.00 per year as a senior software engineer.
On April 13, 2006 the Office issued a preliminary determination that appellant received
an overpayment in the amount of $22,075.75, because he continued to receive compensation
payments for the period November 3, 2004 through May 14, 2005 after he started work in the
private sector. On May 10, 2006 appellant requested that a decision be made on the written
evidence. In an accompanying letter he argued that the overpayment should be waived as he was
without fault in the creation of the overpayment.
By decision dated July 10, 2006, the Office finalized that an overpayment in the amount
of $22,075.75 was created. It found that appellant was at fault in the creation of the overpayment
and that he was not entitled to waiver.
LEGAL PRECEDENT
Section 8129(a) of the Federal Employees’ Compensation Act provides that an employee
who is receiving compensation for an employment injury may not receive wages for the same
period.2
In determining matters concerning an employee’s receipt of compensation, the Office is
required by statute and regulation to make findings of fact.3 Office procedure further specifies
that a final decision of the Office must include findings of fact and provide clear reasoning which
allows the claimant to understand the precise defect of the claim and the kind of evidence which
would tend to overcome it.4 These requirements are supported by Board precedent.5

1

The employing establishment indicated that the current wages for the position appellant held when injured was
$45,568.00 per year.
2

5 U.S.C. § 8129(a).

3

5 U.S.C. § 8124(a) provides: The [Office] shall determine and make a finding of fact and make an award for or
against payment of compensation. 20 C.F.R. § 10.126 provides in pertinent part that the final decision of the Office
shall contain findings of fact and a statement of reasons.
4

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.4 (July 1997).

5

See James D. Boller, Jr., 12 ECAB 45, 46 (1960).

2

ANALYSIS
In order for the Board to properly review the overpayment decision on appeal the Office
must make appropriate findings based on the evidence of record. The Office determined that an
overpayment of $22,075.75 was created because appellant received compensation from a new
employer from November 3, 2004 through May 14, 2005 while he continued to receive
compensation payments under the Act. In order to confirm the continuing compensation
payments, the record should establish the specific payments that were made, the date issued and
the compensation period covered by the specific payments. The Board finds that the record is
devoid of any evidence that compensation was paid for the period and in what amount.
Under these circumstances, the Board finds that the Office’s decision does not include
findings of fact nor provide clear reasoning such that appellant might understand the precise
defect of the claim and the kind of evidence which would tend to overcome it.6 Therefore, the
case will be remanded to the Office for a more detailed explanation regarding the basis for its
determinations regarding the fact and amount of the alleged overpayment. Given that the case is
not in posture for decision regarding the fact and amount of the overpayment, it is premature for
the Board to consider the second issue of the present case, i.e., whether the Office properly
denied appellant’s request for waiver of the overpayment. After the Office has made a reasoned
determination regarding the fact and amount of overpayment, it should then make a
determination on appellant’s waiver request under the relevant standards of the Act. After such
development it deems necessary, the Office should issue an appropriate decision.
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether appellant
received a $22,075.75 overpayment of compensation for the period November 3, 2004 through
May 14, 2005 and that the case shall be remanded to the Office for further development
regarding this matter. Given the disposition regarding the fact and amount of the overpayment,
the Board finds that it is premature to consider whether the Office properly determined that
appellant was at fault in the creation of the overpayment thereby precluding waiver of the
recovery.

6

See supra note 4 and accompanying text.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 10, 2006 is set aside and the case is remanded for further
proceedings consistent with this decision.
Issued: February 16, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

